Citation Nr: 1415068	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-14 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for delayed frostbite of the bilateral feet.


REPRESENTATION

Veteran represented by:	New Jersey Association of Veterans Service Officers


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1953 to April 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for delayed frostbite of the bilateral feet.  See 38 C.F.R. § 19.9 (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 C.F.R. § 3.159(c) (2013).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In September 2009, the Veteran was afforded a VA examination to determine the nature and etiology of the Veteran's current bilateral foot disability.  The Veteran reported being on a cold mountain and in a cold tent during service.  The Veteran reported that he did not have frostbite in service.  The September 2009 VA examiner opined that it is less likely than 50 percent that the Veteran's bilateral peripheral neuropathy, sensory moderate was caused or is a result of an episode of frostbite that the Veteran never had while he was serving on active duty in Korea.

As reflected on a March 2009 private treatment record, Dr. S.G. assessed the Veteran with bilateral forefoot neuritic symptoms possibly secondary to cold exposure associated with his service in the Korean War and opined that the possibility of delayed frostbite symptoms did exist.  As reflected on a February 2010 private treatment record, Dr. S.G. opined that the Veteran's symptoms of temperature change (that the Veteran perceived as cold), pain, pins and needles, numbness, burning, tingling, and stiffness are secondary to delayed frostbite effect.  Dr. S.G. noted that the Veteran related no history of low back and/or lumbosacral pathology, no underlying neurological diagnosis was appreciated in his history, and the Veteran is not diabetic.

In a June 2010 service member statement, the Veteran's friend, who served with the Veteran during the Korean War, contended that the Veteran was exposed to extremely cold weather conditions and that the Veteran frequently complained about extremely cold feet as well as experiencing pain, pins and needles, and a burning sensation in his feet.  The Veteran's friend reported that the Veteran had sought treatment several times during service for complaints regarding his feet.

In June 2011, the Veteran submitted multiple articles including an article entitled "Korean War Veterans' '50s Frostbite Injuries Return to Haunt Them."  The article, in part, notes that cold injury, although less extreme than frostbite, is an insidious condition in which prolonged exposure constricts vessels, cutting off circulation, and that extremities can die from lack of blood flow even though they do not actually freeze.  The article notes that surviving tissues are often left with damaged blood vessels and nerves.

In a June 2011 private opinion, Dr. T.M. opined that the Veteran's neuropathy may indeed result from the frostbite the Veteran sustained during the Korean War.  In a December 2012 private opinion, Dr. T.M. noted that he has treated the Veteran for peripheral neuropathy since August 2010 and that the Veteran had suffered from a problem with pins and needles, cold sensation, numbness, pain, tingling, and stiffness in his feet since 2003.  Dr. T.M. noted that he has obtained extensive blood testing on the Veteran and has failed to identify the etiology of the neuropathy.  
Dr. T.M. opined that, in the absence of identifiable etiology for the neuropathy, the frostbite injury the Veteran sustained during the Korean conflict stands out as the cause of his problems.  On a March 2013 disability benefits questionnaire, Dr. T.M. noted that the Veteran had sustained a frostbite injury during service and has had painful neuropathy since 2003.  Dr. T.M. noted that evaluation has not revealed any alternative cause of the neuropathy.

Based on the private opinions, articles, and service member statement submitted by the Veteran, the Board finds that an additional VA examination is necessary as there remains some question as to the etiology of the claimed bilateral foot disability.  See McLendon, 20 Vet. App. 79.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any bilateral foot disability, to include bilateral peripheral neuropathy, that accounts for the symptoms claimed as frostbite.  The claims folder should be made available to the examiner.  The VA examiner should diagnose all bilateral foot disabilities and then provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that any bilateral foot disability was incurred in or caused by the Veteran's military service.  The examiner should provide a basis for all opinions expressed.  

In providing the requested opinion, the examiner should address the Veteran's cold exposure during service, the articles submitted by the Veteran with regard to cold injuries other than frostbite, the March 2009 and February 2010 private opinions from Dr. S.G., and the June 2011, December 2012, and March 2013 private opinions from Dr. T.M.

2.  Then, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


